Title: To James Madison from John Elmslie, Jr., 25 October 1801 (Abstract)
From: Elmslie, John
To: Madison, James


25 October 1801, Cape Town, Cape of Good Hope. Has received latest copy of U.S. laws by way of London. Complains of mistreatment by Lieutenant Governor Dundas. The Neptune of Philadelphia, bound for the Cape of Good Hope and Batavia with a cargo of flour, arrived on 9 Oct. and was refused entry by the collector. Captain requested that Elmslie apply to the lieutenant governor, who on 13 Oct. also refused entry, then chided Elmslie for wearing a U.S. Navy uniform in public and threatened to have him tried and punished, reminding him that he was “a British subject only cloaked under an American Certificate” and that he should remember he was in a British colony. Encloses correspondence exchanged and the ship captain’s protest.
 

   RC and enclosures (DNA: RG 59, CD, Cape Town, vol. 1). RC 4 pp.; docketed by Wagner as received 23 Jan. Enclosures, all dated 14 Oct. 1801, are copies of Elmslie to Dundas, inquiring if he was still considered U.S. consul (1 p.); J. C. Smyth (Dundas’s aide-de-camp) to Elmslie, stating that Dundas did not object to Elmslie’s acting as U.S. consul, believing that as a British subject Elmslie would facilitate commercial relations between the two countries (1 p.); Elmslie to Dundas, insisting that he was an American citizen (1 p.); and Capt. James Jeffries’s protest at being denied permission to sell rye and superfine wheat flour (3 PP.).


   A full transcription of this document has been added to the digital edition.
